DETAILED ACTION
Claim Refusal 35 U.S.C. 112(a) and (b)
The claim is refused under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is nonenabled because the specification does not reasonably provide enablement for the views shown in the reproductions. The specification (which includes the reproductions in a design application because they are incorporated into the claim by the use of the phrase “as shown” or “as shown and described”) does not enable any person skilled in the art to make or use the invention commensurate in scope with this claim. 
The scope of a design includes all that is shown in solid lines. If one cannot determine what the design looks like from the specification, the claim is not enabled. This claim is not enabled because the design’s appearance is insufficiently disclosed.
The claim is indefinite because the appearance of the design cannot be determined without resorting to conjecture. The scope of a claim is definite only when it is supported by an enabling disclosure. A patent claim is invalid if it is not supported by an enabling disclosure. MPEP § 2164. When the scope of protection sought exceeds what is enabled in the disclosure, the claim is indefinite.
The claim scope must be less than or equal to the scope of the enablement. 
The scope of enablement, in turn, is that which is disclosed in the specification and is understandable to a designer of ordinary skill in the art without resorting to conjecture.
Because of the ambiguities in the disclosure, the scope of protection sought in the claim cannot be determined.  Furthermore, such ambiguities in the disclosure do not enable a designer of ordinary skill in the art to reproduce the shape and appearance of the design claimed without resorting to conjecture.
The claim is indefinite and nonenabled for the following reasons: 
The precise shape cannot be determined without resorting to conjecture because the internal structures visible in Figs. 1.3 and 1.6 are not clearly and fully shown.Portions of Figs. 1.3 and 1.6 are reproduced below to show examples of this rejection.

    PNG
    media_image1.png
    943
    1125
    media_image1.png
    Greyscale

To overcome this rejection applicant may attempt to clarify or altogether remove from the claim the areas or portions of the design which are considered indefinite and nonenabling in the refusal under 35 U.S.C. 112 above by converting them to broken lines. If the reproductions are amended to convert solid line to broken line, the broken lines must be described in the specification. See MPEP § 2920.04(a)  and 2920.05(c).
If applicant chooses to amend the reproductions and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a). It must be apparent that applicant was in possession of the amended design at the time of original filing. When preparing new or replacement drawings, avoid introducing new matter prohibited by 35 U.S.C. 132 (a) and 37 CFR 1.121 (f).
Conclusion
	The application is refused according to 35 U.S.C. 112 (a) and (b). The prior art made of record and not relied upon is considered pertinent to the appearance of the claimed design.
A response is required in reply to the Office action to avoid abandonment of the application. 
Any reply to this Office action must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33 (b). 
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP § 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP § 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at Benjamin.Wannemacher@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP §502.03 II for further information.
Responses to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN D. WANNEMACHER whose telephone number is (571)272-9568. The examiner can normally be reached Monday-Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett Hattan can be reached on 571-272-6024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.D.W./Examiner, Art Unit 2918                                                                                                                                                                                                        
/RACHEL A. VOORHIES/Primary Examiner, Art Unit 2923